Citation Nr: 1530567	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine condition.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2006 (cervical spine) and August 2010 (left upper extremity radiculopathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions. 

The Board notes that subsequent to the August 2006 rating decision which increased the Veteran's service connected cervical spine condition to 10 percent disabling, effective March 30, 2004, the Veteran timely filed a notice of disagreement and perfected his appeal to the Board.  However, during the course of the appeal the AOJ interpreted the grant of service connection for left upper extremity radiculopathy, evaluated at 10 percent disabling in an April 2008 rating decision as the full benefit sought on appeal.  The AOJ explained that in the notice of disagreement filed for the August 2006 rating decision, the Veteran sought only a 20 percent rating for his cervical spine condition and with the grant of radiculopathy in the left upper extremity he was assigned a combined 20 percent rating.  However, the Board does not interpret the combined rating of 20 percent as representative of the full benefit sought.  Thus, the claim of entitlement of a rating in excess of 10 percent stemming from the August 2006 rating decision remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds further evidentiary development is required upon adjudication of the claims of entitlement to increased ratings for a cervical spine and left upper extremity radiculopathy conditions.

The Veteran has asserted his cervical spine and left upper extremity conditions have worsened.  See e.g., VA form 9 dated December 2010.  The AOJ scheduled the Veteran for a VA examination on August 9, 2013, and the Veteran failed to report.  A copy of the examination inquiry is associated with the file and appears to indicate the Veteran's proper address (as has been used throughout the appeal period).  However, a copy of the VA examination letter has not been associated with the claims file.  In the appellate brief presentation dated June 17, 2015, the Veteran's representative essentially asserts that the Veteran was not notified of the VA examination as there was no evidence of record demonstrating that the Veteran was informed of such.  

Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Based on the above and in consideration of Kyhn and the statement submitted by the Veteran, through his representative, indicating that he was never notified of the scheduled VA examination, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and extent of his service-connected cervical spine and left upper extremity radiculopathy conditions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must schedule the Veteran for a proper VA examination(s) to address the nature and extent of his service connection cervical spine and left upper extremity radiculopathy conditions.  The claims folder including a copy of this Remand should be made available to the examiner for review.  

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the cervical spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  

Identify any neurological manifestations of the service-connected cervical spine disability found, and specify all nerves affected (e.g., upper/middle/lower radicular group, radial, median, ulnar, musculocutaneous, circumflex, long thoracic) and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  If no nerve involvement is found, reconcile with any conflicting evidence of record.

2.  If the Veteran fails to report to the scheduled examination obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to an evaluation in excess of 10 percent for a cervical spine and in excess of 10 percent for left upper extremity radiculopathy conditions.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




